PoeeeNbarger, PRESIDENT,

(concurring) :

I think the injunction was properly dissolved and concur in the affirmance of the order; but I am unwilling to say, on this appeal, that a condemnation proceeding for a railroad crossing ■can be sustained in a court of law without a previous determination, by a court of equity, under section 11 of chapter 52 of the Code, or by agreement, of the place of crossing and the manner of effecting it. That question is not properly before this Court, and I do not think it ought to be drawn in here on the far*461fetched theory, that it is an additional reason for the conclusion arrived at. The statute, which the syllabus and opinion virtually nullify, relates to great agencies of commerce and transportation, representing millions of capital and affecting the-prosperity and lives of the people in tlieir operation. Nevertheless it is drawn in here unnecessarily and incidentally and the intimation given out by this Court that it has been repealed by implication. Going further in this indirect method, the Court declares that, even if not repealed, it does not require the fixing of the place and manner of crossing before instituting the condemnation proceeding in the law court. May the railroad company, desiring the crossing, select the place and prescribe its own method of crossing, without reckoning the inconvenience and danger t® the other company and detriment to the public, arising from an improper location? Can the law court refuse the crossing demanded and grant another? Can it do more than find that the purpose for which the property is demanded is a' public use and that the taking is necessary, and authorize the crossing as demanded? Was it not the intention ©f the legislature, in passing section 11 of chapter 52 of the Code, to remedy this defect in the condemnation proceedings for crossings by referring the place and manner of the crossing to the' courts of equity, where, by means of depositions, plats and other documents, the situation might be more carefully and fully laid before the Court ? This case indirectly and incidentally forecloses all these important questions.
It amply suffices for the disposition of this appeal to say injunction is never used to restrain a court from proceeding on the ground of lack of jurisdiction, and that, in this case, there is an adequate remedy at law. “A writ of injunction is in no just sense a prohibition to. the courts of common law, in the exercise of their jurisdiction. It is not addressed to those courts. It does not even affect to interfere with them. The proeess, when its object is to restrain proceedings at law, is directed only to the parties. It neither assumes any superiority over the court in which those proceedings are had, nor denies its jurisdiction. It is granted on the sole ground that from certain equitable circumstances, of which the court of equity granting the process has cognizance, it is against' conscience that the party inhibited should proceed in the cause.” 2 Story’s Eq. Jur. §875.
*462Injunction does not lie when there is an adequate remedy at law. Here there is one. After the entry of an order authorizing the applicant to take possession of the land, a writ of error ■with a supersedeas is immediately available and completely efficacious, if there is any error in the proceeding, due to want 'of jurisdiction or any other cause. For the purpose of an application for the writ of error the court would enter an order •.suspending the judgment. Wo injury whatever could result. ‘Hence, there is no equity calling for relief against the appli- • caut, and none can be had by injunction against the court.
As the bill can, in no sense, raise the question of the extent of the jurisdiction of the law court, it is utterly incapable of 'bringing that question before this Court on appeal. We can only :say it is immaterial whether the law co'urt has jurisdiction. The remedy chosen cannot bring up that question. To test it, you must resort to the writ of prohibition.